Citation Nr: 1808921	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-35 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to October 13, 2015 for the increased disability rating of 100 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to October 13, 2015 for the grant of special monthly compensation (SMC) benefits at the housebound rate.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an effective date prior to October 13, 2015 for his increased disability rating of 100 percent for PTSD and for the award of SMC at the housebound rate.

The November 2015 rating decision which granted an increased rating of 100 percent for PTSD and granted entitlement to SMC at the housebound rate assigned an effective date of October 13, 2015 for each benefit, which is the date that the Veteran's claim seeking an increased rating was received.  The rating decision indicates that the Veteran's treatment records from the West LA VA Medical Center (VAMC) for the period from June 25, 1996 to November 24, 2015 were "electronically reviewed."  Additional evidence listed and considered was a report from the Veteran's Service Outreach program dated October 2, 2015.

The Board has reviewed the Veteran's electronic file and has found that the VA outpatient treatment records for the period ending on November 24, 2015, which were referenced in the rating decision, have not all been associated with the Veteran's electronic claims file.  While limited treatment records from the West LA VAMC have been obtained, they do not cover the date range listed in the November 2015 rating decision.  Of particular note, more recent treatment records from this facility appear to be absent from the electronic claims file. 

Additionally, the Board notes that while the report from the Veteran's Service Outreach Program refers to testing the Veteran underwent in February 2015, as well as treatment, no records from the Veteran's Service Outreach program - aside from the October 2015 report - have been associated with the Veteran's electronic file.

The Board notes that for disability compensation, the effective date of an award shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date, otherwise the date of the receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2017).

The outstanding treatment records are potentially relevant to the Veteran's claim on appeal.  These records may reflect an ascertainable increase in the Veteran's PTSD symptoms within the one year period preceding the October 13, 2015 claim.  As such, these outstanding medical records must be associated with the Veteran's electronic file.  38 U.S.C. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to the claim of entitlement to an earlier effective date for the grant of SMC at the housebound rate, the Board notes that the granting of that benefit hinges on the Veteran's various disability ratings and combined service-connected disability rating.  As the Board has remanded the Veteran's claim for an earlier effective date for 100 percent disability rating for PTSD, the Board finds that the issue of entitlement to an earlier effective date for the grant of SMC at the housebound rate is inextricably intertwined with this pending issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding pertinent VA treatment records and associate them with the electronic file, including treatment records from the West LA VAMC dated from June 1996 through November 2015.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the nature and severity of his PTSD, including records from the Veteran's Service Outreach Program.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After completing items 1 and 2 above, conduct any other development deemed necessary, and then, readjudicate the appeal.  If any benefit sought is not granted in full, furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





